PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/048,585
Filing Date: 30 Jul 2018
Appellant(s): R. J. Reynolds Tobacco Company



__________________
Cynthia B. Rothschild
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 11, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vainstein et al. U.S. Patent Application Publication No. 20140331360, published Nov. 6, 2014.
Claim 1 as currently amended is drawn to a method for modifying a target site in the genome of a tobacco plant cell, the method comprising: introducing a nucleic acid encoding a functional editing component into the tobacco plant cell, wherein the functional editing component is a tobacco mosaic virus (TMV) encoding a meganuclease, and wherein the meganuclease introduces a modification at the target site in the genome of the tobacco plant cell such that the tobacco plant cell does not have heterologous DNA inserted into the modified genome.
Vainstein et al. teach a method of generating genotypic variation in a genome of a plant, the method comprising introducing into a plant or plant cell at least one viral expression vector encoding at least one chimeric nuclease which comprises a DNA binding domain, a nuclease and a localization signal to a DNA-containing organelle, wherein the DNA binding domain mediates specific targeting of the nuclease to the genome of the plant, thereby generating genotypic variation in the genome of the plant; abstract; paragraphs [0003], [0013], [0022]:
ABSTRACT: A method of generating genotypic variation in a genome of a plant is disclosed. The method comprising introducing into the plant at least one viral expression vector encoding at least one chimeric nuclease which comprises a DNA binding domain, a nuclease and a localization signal to a DNA-containing organelle, wherein the DNA binding domain mediates specific targeting of the nuclease to the genome of the plant, thereby generating genotypic variation in the genome of the plant.

[0003] The present invention, in some embodiments thereof, relates to plant viral expression vectors and, more particularly, but not exclusively, to the use of same for generating genotypic variations in plant genomes.

[0013] According to an aspect of some embodiments of the present invention there is provided a method of generating genotypic variation in a genome of a plant, the method comprising introducing into the plant at least one viral expression vector encoding at least one chimeric nuclease which comprises a DNA binding domain, a nuclease and a localization signal to a DNA-containing organelle, wherein the DNA binding domain mediates specific targeting of the nuclease to the genome of the plant, thereby generating genotypic variation in the genome of the plant.

[0022] According to an aspect of some embodiments of the present invention there is provided a method of generating a transgenic plant, the method comprising: introducing into one or more cells of the plant at least one viral expression vector encoding at least one chimeric nuclease which comprises a DNA binding domain, a nuclease and a localization signal to a DNA-containing organelle.

The plant or plant cell may tobacco; paragraphs [0058], [0059], [0120], [0122]: 
[0058] According to some embodiments of the invention, the plant comprises a Nicotiana tabacum. 
[0059] According to some embodiments of the invention, the plant in selected from the group consisting of an Arabidopsis thaliana, an Artemisia sp., a Artemisia annua, a Beta vulgaris, a Solanum tuberosum, a Solanum pimpinellifolium, a Solanum lycopersicum, a Solanum melongena, a Spinacia oleracea, a Pisum sativum, a Capsicum annuum, a Cucumis sativus, a Nicotiana benthamiana, a Nicotiana tabacum, a Zea mays, a Brassica napus, a Gossypium hirsutum cv. Siv'on, a Oryza sativa and a Oryza glaberrima. 
[0120] Such plants include, but are not limited to, Allium cepa, Amaranthus caudatus, Amaranthus retroflexus, Antirrhinum majus, Arabidopsis thaliana, Arachis hypogaea, Artemisia sp., Avena sativa, Bellis perennis, Beta vulgaris, Brassica campestris, Brassica campestris ssp. Napus, Brassica campestris ssp. Pekinensis, Brassica juncea, Calendula officinalis, Capsella bursa-pastoris, Capsicum annuum, Catharanthus roseus, Chemanthus cheiri, Chenopodium album, Chenopodium amaranticolor, Chenopodium foetidum, Chenopodium quinoa, Coriandrum sativum, Cucumis melo, Cucumis sativus, Glycine max, Gomphrena globosa, Gossypium hirsutum cv. Siv' on, Gypsophila elegans, Helianthus annuus, Hyacinthus, Hyoscyamus niger, Lactuca sativa, Lathyrus odoratus, Linum usitatissimum, Lobelia erinus, Lupinus mutabilis, Lycopersicon esculentum, Lycopersicon pimpinellifolium, Melilotus albus, Momordica balsamina, Myosotis sylvatica, Narcissus pseudonarcissus, Nicandra physalodes, Nicotiana benthamiana, Nicotiana clevelandii, Nicotiana glutinosa, Nicotiana rustica, Nicotiana sylvestris, Nicotiana tabacum, Nicotiana edwardsonii, Ocimum basilicum, Petunia hybrida, Phaseolus vulgaris, Phytolacca Americana, Pisum sativum, Raphanus sativus, Ricinus communis, Rosa sericea, Salvia splendens, Senecio vulgaris, Solanum lycopersicum, Solanum melongena, Solanum nigrum, Solanum tuberosum, Solanum pimpinellifolium, Spinacia oleracea, Stellaria media, Sweet Wormwood, Trifolium pratense, Trifolium repens, Tropaeolum majus, Tulipa, Vicia faba, Vicia villosa and Viola arvensis. Other plants that may be infected include Zea maize, Hordeum vulgare, Triticum aestivum, Oryza sativa and Oryza glaberrima. 
[0122] According to another specific embodiment of the present invention, the plant comprises a Nicotiana tabacum. 
The at least one chimeric nuclease may be a meganuclease; paragraph [0145]: 
[0145] Examples of nucleases which can be used according to the present teachings include, but are not limited to, restriction enzymes including FokI, SceI, I-CeuI, artificial meganucleases, modified meganucleases, homing nucleases; topoisomerases including DNA gyrase, eukaryotic topoisomerase II, bacterial topoisomerase IV and topoisomerase VI; recombinases including Cre recombinase, Hin recombinase, Rad51/RecA; DNAses including deoxyribonuclease I, deoxyribonuclease II and micrococcal nuclease; and integrases.

The viral expression vector may be a tobacco mosaic virus (TMV); paragraphs [0171]-[0174]: 
[0171] As mentioned hereinabove, the chimeric nuclease is introduced into the plant target using a viral expression vector, which is typically used for mediating transient transformation, systemically spreading within the plant such as through the meristem infection. 
[0172] Thus, according to another aspect of the present invention there is provided a plant viral expression vector comprising a nucleic acid sequence encoding at least one chimeric nuclease which comprises a DNA binding domain, a nuclease and optionally a localization signal. 
[0173] As used herein a plant viral expression vector refers to a nucleic acid vector including a DNA vector (e.g., a plasmid), a RNA vector, virus or other suitable replicon (e.g., viral vector) encoding for viral genes or parts of viral genes. 
[0174] Viruses that have been shown to be useful for the transformation of plant hosts include CaMV, TMV and BV. Transformation of plants using plant viruses is described in U.S. Pat. No. 4,855,237 (BGV), EP-A 67,553 (TMV), Japanese Published Application No. 63-14693 (TMV), EPA 194,809 (BV), EPA 278,667 (BV); and Gluzman, Y. et al., Communications in Molecular Biology: Viral Vectors, Cold Spring Harbor Laboratory, New York, pp. 172-189 (1988). Pseudovirus particles for use in expressing foreign DNA in many hosts, including plants, is described in WO 87/06261. 

Vainstein et al. also teach that Viral expression systems are considered transient expression systems as the viral vectors are not integrated into the genome of the host; paragraphs [0007], [0025], [0171]): 
[0007] The use of plant viruses as vehicles to introduce and express nonviral genes in plants is well documented [e.g. Donson et al., Proc Natl Acad Sci USA. (1991) 88: 7204-8; Chapman et al. Plant J. (1992) 2: 549-57; Dolja et al., Virology (1998) 252: 269-74]. Infection of plants with modified viruses is simpler and quicker than the regeneration of stably transformed plants (as discussed above) since plant viruses are often small in size (between 3000 and 10,000 nucleotides), are easy to manipulate, have the inherent ability to enter the plant cell, lead to the immediate expression of the heterologous gene and will multiply to produce a high copy number of the gene of interest. Viral vectors have been engineered for delivery of genetic material and expression of recombinant proteins in plants [e.g., Pogue, Annu. Rev. Phytopathol. (2002) 40: 45-74; Gleba, et al., Curr. Opin. Plant Biol. (2004) 7: 182-188; Dolja et al., Proc. Natl. Acad. Sci. USA (1992) 89: 10208-10212; U.S. Pat. No. 5,316,931 and U.S. Pat. No. 5,811,653 for RNA virus vectors]. Viral expression systems are considered transient expression systems as the viral vectors are not integrated into the genome of the host, however, depending on which virus is used, virus multiplication and gene expression can persist for long periods (up to several weeks or months).

[0025] According to some embodiments of the invention, generating genotypic variation is transient.

[0171] As mentioned hereinabove, the chimeric nuclease is introduced into the plant target using a viral expression vector, which is typically used for mediating transient transformation, systemically spreading within the plant such as through the meristem infection.

Accordingly Vainstein et al. anticipate claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honig et al. (Transient Expression of Virally Delivered Meganuclease In Planta Generates Inherited Genomic Deletions. Mol Plant. 2015 Aug;8(8):1292-4. Epub 2015 Apr 8) in view of Vainstein et al. (Permanent genome modifications in plant cells by transient viral vectors. Trends Biotechnol. 2011 Aug;29(8):363-9. Epub 2011 Apr 30) and Matoba et al. (Recombinant protein expression in Nicotiana. Methods Mol. Bio.  2011;701:199-219).
Claim 1 as currently amended is drawn to a method for modifying a target site in the genome of a tobacco plant cell, the method comprising: introducing a nucleic acid encoding a functional editing component into the tobacco plant cell, wherein the functional editing component is a tobacco mosaic virus (TMV) encoding a meganuclease, and wherein the meganuclease introduces a modification at the target site in the genome of the tobacco plant cell such that the tobacco plant cell does not have heterologous DNA inserted into the modified genome.
Honig et al. teach a method for modifying a target site in the genome of a tobacco plant cell, the method comprising introducing a nucleic acid encoding a functional editing component into the tobacco plant cell, wherein the functional editing component introduces a modification at the target site in the genome of the tobacco plant cell, wherein the functional editing component comprises an endonuclease that is a meganuclease. Honig et al. also teach that the delivery of nucleases by plant RNA viruses is attractive because plant RNA viruses typically do not integrate into the plant genome and therefore can produce mutated plants that are not classified as transgenic (abstract).
Honig et al. do not teach introducing a nucleic acid encoding a functional editing component into the tobacco plant cell, wherein the functional editing component is a tobacco mosaic virus (TMV) encoding a meganuclease.
Vainstein et al. teach that indirect delivery of endonucleases into target cells by viral vectors provides a non-transgenic approach to the production of mutated plants via genome editing (abstract). Vainstein et al. also teach that virus-aided gene expression systems that utilize virus-based vectors have previously proven useful for the transient expression of various genes in plant cells, and that viral vectors hold great promise for the efficient and simple delivery of endonucleases into plants (page 365 paragraph spanning columns 1 and 2; page 367 column 2 last paragraph).
Matoba et al. teach that Tobacco Mosaic Virus (TMV) is among the many RNA plant virus vectors that have been engineered and used for the transient expression of foreign proteins in Nicotiana (tobacco) plants (pages 203-206).
Given the teachings of Honig et al. that a target site in the genome of a tobacco plant cell can be modified by introducing a nucleic acid encoding a functional editing component that is a meganuclease into the tobacco plant cell, given the teachings of Vainstein et al. that virus-based vectors that have previously proven useful for the transient expression of various genes in plant cells can be used to deliver endonucleases to plant cells in order to produce nontransgenic mutated plants, and given the teachings of Matoba et al. that Tobacco Mosaic Virus (TMV) is among the many plant virus vectors that have been engineered and used for the transient expression of foreign proteins in Nicotiana (tobacco) plants, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a tobacco mosaic virus (TMV) vector to introduce a nucleic acid encoding a meganuclease into the tobacco plant cell in order to produce a non-transgenic (does not have heterologous DNA inserted into the modified genome) tobacco plant cell having a modification at a target site in its genome. One skilled in the art would have been motivated to do so in order to modify a target site in the genome of a tobacco plant cell without creating a tobacco plant cell that is also transgenic. One skilled in the art would have had a reasonable expectation of success, given the success of Honig et al. in modifying a target site in the genome of a tobacco plant cell by introducing a nucleic acid encoding a functional editing component that is a meganuclease into the tobacco plant cell, and given the success of others in using a tobacco mosaic virus (TMV) vector to transiently express foreign proteins in Nicotiana (tobacco) plants. Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

(2) Response to Argument:
I. Appellant’s arguments
A. Appellant maintains that the Office Erred in Rejecting Claim 1 as anticipated by Vainstein (brief pages 6-12).
Appellant maintains that the Office has failed to establish that Vainstein discloses or suggests a method for modifying a target site in the genome of a tobacco plant cell by introducing a nucleic acid encoding a functional editing component into the tobacco plant cell, wherein the functional editing component is a tobacco mosaic virus (TMV) encoding a meganuclease as specifically recited in claim 1 (brief page 6).
Appellant points out that while Vainstein does describe TMV as one type of a plant viral vector, and meganuclease enzymes as one type of DNA modifying enzyme, Vainstein does not disclose, teach or suggest the combination as recited in Appellant’s claim (brief page 6).
Appellant maintains that the analysis of Vainstein requires taking into account: (1) the multitude of viral vector and nuclease combination choices facing a person of ordinary skill in the art (“POSITA”) as provided by Vainstein; (2) Vainstein’s clear direction to use a tobacco rattle virus (TRV) vector to express zinc finger nucleases (ZFNs) rather than the combination of a TMV vector and meganuclease; and (3) the expectation and knowledge of a POSITA that viral vectors are not easily interchangeable for the delivery of disparate functional editing components (brief page 6).

A.1. Appellant maintains that Vainstein describes a multitude of viral vector and nuclease combination choices (brief pages 7-9).
Appellant first points out that Vainstein describes a multitude of viral vector and nuclease combination choices. Appellant respectfully submits that Vainstein provides a laundry list of vectors and/or nucleases with no clear direction to use the combination of TMV and a meganuclease as recited in Appellant’s claim 1. In this regard Appellant notes that the Office interprets Vainstein as specifically pointing to a limited number of viral expression vectors (1.e., CaMV, TMV, BV, TRV), which were known to be useful for the transformation of plant hosts as representative of the genus of viral expression vectors. Office Action, p 8. Appellant maintains that in so doing, the Office appears to rely on Vainstein’s generic description of plant viral vectors that were known in the art. Vainstein at J [0174]-[0177]. Appellant maintains that this section of Vainstein merely lists known viral vectors, and that the references cited in this portion of Vainstein (to the extent publicly available) cite uses of TMV that are incompatible with Appellant’s claimed method. For example, Appellant points out that Japanese Published Application No. 63-14693 cited in paragraph [0174] teaches TMV can be used can be used to incorporate foreign genes into a plant cell—a purpose entirely distinct from Appellant’s claimed method for modifying a target site in the genome of a tobacco plant cell such that the plant cell does not have heterologous DNA inserted into the modified genome. Appellant also points out that U.S. Pat. No. 5,316,931 (Vainstein J [0177]) describes TMV vectors for use in expressing foreign genes in plants, and  similarly, that Virology 172, 285-292 (1989) and FEBS Lett 269, 73-76 (1990) (Vainstein § [0177]) merely describe early efforts to use TMV vectors as a means to express foreign genes (i.e., chloramphenical acetyltransferase (CAT) and enkephalin, respectively) in plants (brief page 7).
Appellant also maintains that rather than point to TMV as one of four suitable viral vectors, as the Office asserts, Vainstein in fact provides a non-limiting list of plant viral pathogens, including entire genera of viruses that “may be targeted using the teachings of the present invention.” Appellant maintains thus, that Vainstein in paragraph [0235] describes that suitable vectors “may include, but are not limited to Species: Pea early-browning virus (PEBV), Genus: Tobravirus. Species: Pepper ringspot virus (PepRSV), Genus: Tobravirus. Species: Watermelon mosaic virus (WMV), Genus: Potyvirus and other viruses from the Potyvirus Genus. Species: Tobacco mosaic virus Genus (TMV), Tobamovirus and other viruses from the 7obamovirus Genus. Species: Potato virus X Genus (PVX), Pofexvirus and other viruses from the Potexvirus Genus [including] . . . targeting of RNA as well as DNA viruses (e.g. Gemini virus or Bigeminivirus). Geminiviridae viruses which may be targeted include, but are not limited to, Abutilon mosaic bigeminivirus, Ageratum yellow vein bigeminivirus, Bean calico mosaic bigeminivirus, Bean golden mosaic bigeminivirus, Bhendi yellow vein mosaic bigeminivirus, Cassaya African mosaic bigeminivirus, Cassaya Indian mosaic bigeminivirus, Chino del tomaté bigeminivirus, Cotton leaf crumple bigeminivirus, Cotton leaf curl bigeminivirus, Croton yellow vein mosaic bigeminivirus, Dolichos yellow mosaic bigeminivirus, Huphorbia mosaic bigeminivirus, Horsegram yellow mosaic bigeminivirus, Jatropha mosaic bigeminivirus, Lima bean golden mosaic bigeminivirus, Melon leaf curl bigeminivirus, Mung bean yellow mosaic bigeminivirus, Okra leaf-curl bigeminivirus, Pepper hausteco bigeminivirus, Pepper Texas bigeminivirus, Potato yellow mosaic bigeminivirus, Rhynchosia mosaic bigeminivirus, Serrano golden mosaic bigeminivirus, Squash leaf curl bigeminivirus, Tobacco leaf curl bigeminivirus, Tomato Australian leafcurl bigeminivirus, Tomato golden mosaic bigeminivirus, Tomato Indian leafcurl bigeminivirus, Tomato leaf crumple bigeminivirus, Tomato mottle bigeminivirus, Tomato yellow leaf curl bigeminivirus, Tomato yellow mosaic bigeminivirus, Watermelon chlorotic stunt bigeminivirus and Watermelon curly mottle bigeminivirus.” Vainstein paragraph [0235]. Appellant maintains that as such, Vainstein at best provides a laundry list of known plant viral pathogens (brief pages 7-8).
With respect to the nucleases disclosed by Vainstein that “include, but are not limited to, restriction enzymes including FokI, Scel, I-Ceul, artificial meganucleases, modified meganucleases, homing nucleases; topoisomerases including DNA gyrase, eukaryotic topoisomerase II, bacterial topoisomerase IV and topoisomerase VI; recombinases including Cre recombinase, Hin recombinase, Rad51/RecA; DNAses including deoxyribonuclease I, deoxyribonuclease II and micrococcal nuclease; and integrases.” (Vainstein paragraph [0145]), Appellant points out that these enzymes function in completely different ways and that there is nothing that would suggest the use of a meganuclease to a POSITA, because Vainstein merely provides a laundry list of nucleases known in the art. Appellant maintains that as such, and for the additional reasons discussed below, there is nothing in Vainstein that directs a POSITA to the combination of a TMV vector encoding a meganuclease, because the provision of multiple distinct lists, without further direction, would not allow a POSITA to “at once envisage” the specific claimed combination of a TMV encoding a meganuclease without undue experimentation, and as such, does not anticipate every combination of the listed components (brief pages 8-9). 

A2. Appellant maintains that Vainstein’s clear direction to use a TRV vector to express ZFNs (brief pages 9-10).
Appellant maintains that although Vainstein does provide laundry lists of vectors and nucleases that may be used to genetically modify plant genomes, the thrust of Vainstein is limited to the use of a Tobacco Rattle Virus (TRV) vector (i.e., a TRV2 vector lacking the sequence of SEQ ID NO:43 (pTRV2- A2b)). Vainstein paragraphs [0042], [0188], [0308]-[0316], [0318]-[0319], [0321]-[0322], [0328]-[0330], [0332]-[0335]. More specifically, Appellant maintains that Vainstein teaches the use of the pTRV2-A2b vector to express ZFNs. Vainstein paragraphs [0273], [0308]-[0312], [0323]- [0335]. Appellant further maintains that, as discussed in detail in Appellant’s Office Action Response of August 18, 2020, the TRV- and TMV-based systems differ significantly, and meganucleases are distinct from ZFNs (brief page 9).
Appellant points out first that TRV and TMV are very different in structure and biology. TMV is a single RNA genome whereas TRV is a two RNA component virus, with the packaging of TMV is in a single capsid structure, and in contrast, that TRV vectors have two RNAs: TRV-1 encoding the proteins responsible for replication and movement, and TRV-2 encoding the coat proteins (CP). Vainstein paragraph [0187]. Appellant notes that although one can modify either RNA to create vectors with either only cell- to-cell movement or both cell-to-cell and systemic movement, the biology for TMV is very different than TRV. Appellant also points out that in their TMV system, the viral proteins involved in RNA replication are directly transcribed from the genomic RNA, whereas expression of internal genes is through the production of subgenomic RNAs. Appellant notes that with Appellant’s TMV vector, the production of subgenomic RNAs is controlled by sequences in the TMV genome that function as subgenomic promoters, and, for example, that the TMV CP is translated from a subgenomic RNA and is the most abundant protein and RNA produced in infected cells with several milligrams of CP produced per gram of infected tissue. Appellant additionally point out that TMV expression vectors take advantage of both the strength and duration of this promoter’s activity to reprogram the translational priorities of the plant host cells so that virus-encoded proteins are synthesized at levels as high as the TMV CP (brief page 9).
In contrast, Appellant notes that the TRV vector does not require functional CPs to achieve successful infection, and that TRV-2, which encodes capsid proteins, is not essential for systemic infection of plants, and, thus, can be extensively modified without negatively affecting the ability of the TRV vector to infect host plants. Vainstein, paragraphs [187]-[188]. Appellant also points out that Vainstein describes embodiments of a TRV vector “in which the native coat protein coding sequence has been deleted from a viral nucleic acid” or “the coat protein gene may be inactivated by insertion of the non-native nucleic acid sequence within it.” (Vainstein paragraph [0178]), and that the thrust of Vainstein is directed to the use of the pTRV2-A2b vector, which is devoid of a functional 2b (coat protein) sequence. Vainstein paragraphs [0042], [178], [0187]-[0188], [0262], [0313]-[0314]. Appellant additionally points out that Vainstein explains the use of a TRV vector from which the 2b region of TRV-2 has been removed is advantageous in that it is “much more efficient in gene expression in meristematic tissues.” Vainstein paragraph [188]. (brief pages 9-10).
Appellant further notes that ZFNs are very different from meganucleases, as ZFNs, chimeric fusions between a zinc-finger DNA binding domain and a FokI nuclease domain, have the ability to recognize and cut existing sites in a genome because the zinc-finger domain can be engineered to recognize a variety of different DNA sequences. Appellant pints out that two potentially significant limitations of ZFNs, however, have been reported: (1) toxicity in plants and mammalian cells, presumed to be caused by “off- site” cleavage, and (2) imprecise events associated with their cleavage (e.g., deletions, small insertions). In contrast, Appellant notes that meganucleases are naturally occurring and rely on very specific site cleavage and, thus, have the added benefit of being less toxic in cells (brief page 10). 
Appellant maintains, thus, that while Vainstein provides a plethora of known viral vectors and nucleases, Vainstein only teaches the use of Tobacco Rattle Virus (TRV) for the delivery of only one class of nucleases, ZFNs, and that the identification of other useful combinations of viral vectors and nucleases has been, and continues to be, the focus of continued research, and as such, is not taught by Vainstein, but would require undue experimentation to implement in view of Vainstein. (brief page 10).

A3. Appellant maintains that the expectation and knowledge of a POSITA that viral vectors are not easily interchangeable for the delivery of disparate functional editing components (brief pages 10-12).
Appellant reiterates that, as discussed above, Vainstein merely provides non-limiting lists of viral vectors and nucleases known in the art and then describes the use of a specific TRV vector for the delivery of only one class of nucleases, ZFNs, and that Vainstein provides no direction as to how to modify a TMV vector for delivery of a meganuclease into a plant cell such that the tobacco plant cell does not have heterologous DNA inserted into the modified genome as is recited in Appellant’s claim 1 (brief pages 10-11).
Appellant points out that there is a high amount of variation among plant viral vectors in both structure and function and there is no known viral vector that works for all plant transformation purposes, such that the identification of a useful viral vector for a specific purpose (i.e., encoding a meganuclease wherein the meganuclease introduces a modification at the target site in the genome of the tobacco plant cell such that the tobacco plant cell does not have heterologous DNA inserted into the modified genome) requires substantial experimentation. Appellant points to factors that are notoriously known as unpredictable in the art of plant genetic modification which include: (i) the ability of the vector to infect the host without causing disease; (11) compatibility of the vector to accommodate a meganuclease insert, which was unpredictable in the art at the time of Appellant’s invention; (ii1) a construct that is stable to various types of delivery (e.g., mechanical delivery); and (iv) a vector-insert construct that is both capable of replication and movement throughout the host while maintaining the insert. Appellant also asserts that it was known that meganucleases, which are relatively large inserts, would be challenging to pair with a TMV vector. See e.g., Matoba at p. 204, explaining that high levels of expression with TMV-based viral vectors are “usually limited to small proteins whose coding sequences are less than 1.5 kb . . . due to the increased genetic instability of recombinant viruses carrying a larger foreign sequence,” and Matoba at p. 201 explaining a “limitation of the infectious TMV vector systems is that expression of proteins larger than 50 kDa becomes difficult." Meganucleases are generally on the order of 40-50 kDa, 1.e., at the upper range of this size limitation. Appellant also asserts that it was known that inserts, such as meganucleases can impact the cell-to-cell and systemic movement of the vector and/or cause formation of secondary structures that result in non-homologous recombination during replication. Appellant maintains that POSITA would have understood that determination of a useful viral vector for expression of a particular nucleotide (i.e., a meganuclease) requires significant, and based on the disclosure of Vainstein, undue experimentation (brief page 11).
Appellant maintains that the Office may not combine one element with other elements in a way that is not presented in the Vainstein specification, is incompatible with what is taught in the specification, and is contrary to what would have been understood by a POSITA reading the specification. Appellant maintains that while Vainstein does describe TMV as one type of a plant viral vector, and meganuclease enzymes as one type of DNA modifying enzyme, the reference does not disclose, or even suggest the combination as recited in Appellant’s claim. For at least these reasons, Appellant maintains that the Office has not clearly articulated how all the limitations of claim 1 are taught or suggested by the cited prior art, and accordingly, Appellant respectfully submits that the rejection of claim 1 by Vainstein must be reversed. (brief page 12).

B. Appellant maintains that the rejection of claim 1 as unpatentable over Honig in view of Vainstein (brief pages 12-15).
Appellant submits that the obviousness rejection is improper because: (1) the cited reference fails to disclose or suggest all the claim limitations; and (2) the Office fails to provide: (a) an apparent reason to combine the known elements in the fashion claimed, and (b) has not demonstrated a reasonable expectation of success in combining the teachings of the reference(s) (brief pages 12-13).

B1. Appellant maintains that the cited references do not disclose or suggest the combination of a TMV vector and a meganuclease as recited in claim 1 (brief pages 13-14).
Appellant notes that the Office cites Honig as disclosing that a target site in the genome of a tobacco plant cell can be modified by introducing a nucleic acid encoding a functional editing component that is a meganuclease into the tobacco plant cell. Appellant maintains, however, that Honig discloses use of a TRV vector with a meganuclease. Appellant also points out that, as noted by the Office, there is absolutely no teaching or suggestion in Honig to use a TMV vector to encode a meganuclease. Appellant additionally points out that the Agrobacterium-mediated infection (i.e., “Agro- launch”) approach also described in Honig would result in the incorporation of Agrobacterium T-DNA and other genes into the plant’s nuclear DNA. Appellant maintains, thus, Honig does not disclose or suggest use of TMV with a meganuclease or a tobacco plant cell that does not have heterologous DNA inserted into the modified genome as recited in claim 1 (brief page 13).
Appellant notes that the Office cites Vainstein 2011 as teaching that indirect delivery of endonucleases into target cells by viral vectors provides a non-transgenic approach to the production of mutated plants via genome editing. Appellant maintains, however, that Vainstein 2011 fails to cure the deficiencies of Honig. Appellant points out that Vainstein 2011 provides a description of the use of zinc finger nucleases (ZFNs) using various vector systems, and Appellant maintains that nowhere does Vainstein 2011 describe the use of TMV vectors. Appellant maintains, instead, Vainstein 2011 teaches the advantages of using TRV — not TMV for genome modification (see Vainstein 2011, p. 365-66, discussing advantages of TRV including movement and packaging capability). Appellant also points out that while acknowledging that Vainstein 2011 does not teach the use of TMV, the Office states that Vainstein 2011, by citing Matoba as a reference, implicitly teaches the use of TMV. Appellant maintains, however, that Matoba also does not describe, teach or suggest the use of TMV vectors with meganucleases. Appellant further points out that although Vainstein 2011 does mention that meganucleases can be used for genome editing (see Box 1 of Vainstein 2011, providing a high-level list of possible tools that can be used for genome engineering in plant cells), the focus of Vainstein 2011 is the use of ZFNs as molecular scissors in combination with TRV. Appellant maintains, thus, that the thrust of Vainstein 2011, like Vainstein, would point a POSITA in a completely different direction. (brief pages 13-14).
Appellant notes that the Office cites Matoba as teaching TMV is among many RNA plant virus vectors that have been engineered and used for transient expression of foreign proteins. Appellant maintains, however, that Matoba provides a general review of the use of plant vectors for expression of recombinant protein pharmaceuticals and fails to provide any guidance as to how to use a TMV vector to deliver a meganuclease into a plant cell. Appellant maintains that nowhere does Matoba describe or suggest the use of a TMV vector for the delivery of any endonuclease, let alone meganucleases, and that Matoba teaches away from the use of TMV in combination with a meganuclease (brief page 14).

B2. Appellant maintains that the Office fails to provide: (a) an apparent reason to combine the known elements in the fashion claimed and (b) a demonstration that there would be a reasonable chance of success in doing so (brief pages 14-15).
Appellant first notes that the Office asserts that one skilled in the art would have been motivated to combine the teachings of Honig, Vainstein 2011, and Matoba and would have had an expectation of success given Honig’s success in modifying a target site in the genome of a tobacco plant cell by introducing a meganuclease into tobacco plant cells, the description in Vainstein 2011 that virus- based vectors can be used for transient expression of various genes in plant cells and to deliver endonucleases to produce nontransgenic plants, and given the teachings of Matoba that TMV vectors have been used to express foreign protein in Nicotiana (tobacco) plants.”. Appellant maintains that this is not correct (brief page 14).
Appellant points out that both Honig and Vainstein 2011 expressly promote the advantages of using TRV vector systems, not TMV vector systems, to modify the genome of tobacco plants, and that, as explained above, a POSITA would understand that the TRV vector system is dissimilar to the TMV vector system of Appellant’s invention. Appellant understands that Honig was cited for the general teaching that nucleases, such as meganucleases may be delivered to plant cells. Appellant maintains, however, that a POSITA reading Honig and/or Vainstein 2011 would not be motivated to use TMV as both references explicitly teach the use of TRV (brief page 15).
Appellant maintains that Matoba fails to cure the deficiencies of Honig and Vainstein (2011). Appellant maintains that Matoba is merely a general review and is focused on the use of transient expression systems to produce recombinant protein biopharmaceuticals. Appellant maintains, in fact, that Matoba teaches away from Appellant’s invention as Matoba discusses that TMV vectors are not predictably able to accommodate larger inserts (e.g., 50 kDa) such as meganucleases. Matoba at 201, Response filed January 28, 2021, pp. 8-9. Appellant also notes that the Office notes that meganucleases do not necessarily exceed 50 kDa. Office Action at 19 (citing U.S. Patent No. 7,135,187, col. 5, line 5 for a meganuclease 31 kDa in size). Appellant still maintains that, absent hindsight, a POSITA reading Matoba would not be motivated to use TMV for even a small (e.g., 31 kDa) meganuclease insert when it had been shown that TRV can be used effectively, and that, as discussed above, due to the high variability among plant viruses in both structure and function, and the understanding of a POSITA that success in using one viral vector is not suggestive of the utility of a disparate known viral vector. Appellant also maintains that a POSITA would not have a reasonable expectation of success in attempting to use a disparate viral vector to encode a meganuclease based on the teachings of Matoba. (brief page 15). 
Appellant maintains that, for at least these reasons, the cited references fail to render obvious the claimed invention. 

II. Examiner’s response to Appellant’s arguments
A.1. The Examiner maintains that Vainstein describes a limited number of viral vector and nuclease combination choices.
With respect to Appellant’s assertion that the rejection is improper because Vainstein merely provides a meganuclease and a TMV vector among a laundry list of known nucleases and viral vectors, this is not persuasive. The Examiner maintains that Vainstein clearly and explicitly envisions the use of a genus of viral expression vectors to express a genus nucleases to generate genotypic variation in a genome of a plant. In this regard the Examiner also points out that Vainstein makes reference in paragraph [0174] to a limited number of viral expression vectors (CaMV, TMV BV, TRV) already know to be useful for the transformation of plant hosts as representative of this genus of viral expression vectors, as well as a limited number of nucleases (restriction enzymes including FokI, SceI, I-CeuI, artificial meganucleases, modified meganucleases, homing nucleases; topoisomerases including DNA gyrase, eukaryotic topoisomerase II, bacterial topoisomerase IV and topoisomerase VI; recombinases including Cre recombinase, Hin recombinase, Rad51/RecA; DNAses including deoxyribonuclease I, deoxyribonuclease II and micrococcal nuclease; and integrases) in paragraph [0145] already known to be functional in plant cells as representative of this genus of nuclease. 
With respect to Appellant’s observation that the references cited in Vainstein teach uses of TMV that Appellant deems incompatible with their claimed method (the use of TMV to incorporate foreign genes into a plant cell, and the use of TMV to express foreign genes in a plant), this is not persuasive because the teachings of Vainstein are not limited to the use of transient viral expression systems to insert foreign (heterologous) DNA into plant cells, since Vainstein also teaches the use of transient viral expression systems to generate genotypic variation that comprises a nucleotide insertion, a nucleotide deletion or a combination of same, and to generate genotypic variation by knocking out gene expression, for example by making DSBs in coding or non-coding regions of a locus of interest so as to generate a non-sense or mis-sense mutation, or by cleaving out an entire sequence of the genome (paragraphs [0026], [0123], [0227]). Further, the use of TMV to express foreign genes in a plant is compatible with the claimed method, because genes encoding meganucleases are foreign to plant cells.
The Examiner also disagrees with Appellant’s position that the extensive list of plant viral pathogens set forth in paragraph [0235] of Vainstein are suggested to be used as “suitable vectors” for the expression of a chimeric nuclease. The Examiner maintains that the extensive list of plant viral pathogens set forth in paragraph [0235] of Vainstein are clearly intended to be targets of a chimeric nuclease, and NOT vectors for the delivery of a chimeric nuclease. Paragraph [0235] of Vainstein indicates that this list is “A non-limiting  list of plant viral pathogens which may be targeted using the teachings of the present invention”. The preceding paragraphs [0229] to [0233] clearly indicate that the targeting of these plant viral pathogens by an expressed chimeric nuclease can combat the infection of plants by these pathogens:
[0229] As an alternative, the chimeric nucleases of the present invention may be used to combat infections by plant pathogens. 
[0230] Thus the present invention envisages a method of treating a plant infection by a pathogen. The method comprising introducing into the plant at least one expression vector encoding at least one chimeric nuclease which comprises a DNA binding domain and a nuclease, wherein the DNA binding domain mediates targeting of the nuclease to the genome of the pathogen, thereby of preventing or treating a plant infection by a pathogen. 
[0231] As used herein a "plant pathogen" refers to an organism, which causes a disease in the infected plant. Organisms that cause infectious disease include fungi, oomycetes, bacteria, viruses, viroids, virus-like organisms, phytoplasmas, protozoa, nematodes and parasitic plants. 
[0232] Since complete destruction of the DNA of the pathogen is desired, the chimeric nuclease is designed so as to cleave as much sequence sites on the pathogen's DNA as possible. Thus, repeating sequences may be targeted. Additionally or alternatively a number of distinct sequences are targeted sufficient to induce degradation of the pathogen's DNA. 
[0233] According to some embodiments of this aspect of the present invention, the chimeric nuclease is designed to cleave the DNA of the pathogen but not that of the plant. To this end, the chimeric nuclease is designed devoid of a localization signal, such that the chimeric nuclease is active in the cytoplasm which comprises the pathogen's (e.g., virus) DNA but not that of the plant. 
[0234] Alternatively, the nuclease may be designed so as to cleave sequences which are specific for the pathogen but are absent from the plant's genome. This may be achieved using routine bioinformatics analysis such as by the use of alignment software e.g., Blast (http://wwwdotncbidotnlmdotnihdotgov/blast/Blastdotcgi). 
Accordingly, the Examiner maintains her position that it is in paragraph [0174] that Vainstein teaches vectors suitable for the delivery of a chimeric nuclease, and that Vainstein in paragraph [0174] teaches TMV as one of four suitable viral vectors suitable for the expression of chimeric nucleases in plants.
With respect to Appellant’s assertion that Vainstein does not direct a POSITA to the combination of a TMV vector encoding a meganuclease because the chimeric nucleases listed in paragraph [0145] of Vainstein function in completely different ways, this is not persuasive. First, prior to the earliest date to which Vainstein claims priority (April 28, 2008), the limited number of nucleases indicated by Vainstein to be suitable for the generation of genotypic variation in the genome of a plant (restriction enzymes including FokI, SceI, I-CeuI, artificial meganucleases, modified meganucleases, homing nucleases; topoisomerases including DNA gyrase, eukaryotic topoisomerase II, bacterial topoisomerase IV and topoisomerase VI; recombinases including Cre recombinase, Hin recombinase, Rad51/RecA; DNAses including deoxyribonuclease I, deoxyribonuclease II and micrococcal nuclease; and integrases) were already known to function in different ways, and were already known to be functional in plant cells. With respect to meganucleases, see, for example, Puchta. Double-strand break-induced recombination between ectopic homologous sequences in somatic plant cells. Genetics. 1999 Jul;152(3):1173-81, of record, number 136 in Applicant’s IDS received 10/09/2019. Second, prior to the earliest date to which Vainstein claims priority (April 28, 2008), the limited number of viral vectors indicated by Vainstein to be suitable for the expression of chimeric nucleases in plants (CaMV, TMV, BV, TRV) were also already known in the art to be suitable for the expression of functionally disparate foreign genes. With respect to TMV, see, for example, Takamatsu et al. Expression of bacterial chloramphenicol acetyltransferase gene in tobacco plants mediated by TMV-RNA. EMBO J. 1987 Feb;6(2):307-11, of record, number 153 in Applicant’s IDS received 10/09/2019. Accordingly, the Examiner maintains that Vainstein does direct a POSITA to the combination of a TMV vector encoding a meganuclease, because Vainstein clearly and explicitly envisions the use of a genus of viral expression vectors to express a genus nucleases to generate genotypic variation in a genome of a plant (paragraph [0013]), and because Vainstein clearly and explicitly teaches that the nuclease may be a meganuclease (paragraph [0145]), and that the viral expression vector may be a tobacco mosaic virus (TMV) (paragraphs [0171]-[0174]).

A2. The Examiner maintains that the teachings of Vainstein are not limited to the use of a TRV vector to express ZFNs.
With respect to Appellant’s assertion that the thrust of Vainstein is limited to the use of a Tobacco Rattle Virus (TRV) vector (i.e., a TRV2 vector lacking the sequence of SEQ ID NO:43 (pTRV2- A2b)), this is not persuasive. The Examiner maintains that the teachings of Vainstein are not limited to the use of zinc finger domains and the FokI nuclease in the TRV2 vector lacking the 2b sequence of SEQ ID NO:43, because Vainstein also clearly and explicitly envisions the use of a genus of viral expression vectors to express a genus nucleases to generate genotypic variation in a genome of a plant (paragraph [0013]). The Examiner further maintains that Vainstein clearly and explicitly teaches that the nuclease may be a meganuclease (paragraph [0145]), and that the viral expression vector may be a tobacco mosaic virus (TMV) (paragraphs [0171]-[0174]).
With respect to Appellant’s observation that the TRV- and TMV-based systems differ significantly, and meganucleases are distinct from ZFNs, this is not persuasive. First, because TRV- and TMV-based systems were already known and used in the art prior to the earliest date to which Vainstein claims priority (April 28, 2008), a POSITA would already be apprised of the differences between TRV- and TMV-based systems. Second, because meganucleases and ZFNs were already known and used in the art prior to the earliest date to which Vainstein claims priority (April 28, 2008), a POSITA would already be apprised of the differences between meganucleases and ZFNs. Third, Appellant offers no explanation as to how or why the differences between TRV- and TMV-based systems, and the differences between meganucleases and ZFNs, would preclude the combination of a TMV vector encoding a meganuclease, given that Vainstein clearly and explicitly envisions the use of a genus of viral expression vectors to express a genus nucleases to generate genotypic variation in a genome of a plant (paragraph [0013]), and given that Vainstein clearly and explicitly teaches that the nuclease may be a meganuclease (paragraph [0145]), and that the viral expression vector may be a tobacco mosaic virus (TMV) (paragraphs [0171]-[0174]).

3. The Examiner maintains that the expectation and knowledge of a POSITA is that known viral vectors are suitable for the delivery of known functional editing components.
With respect to Appellant’s assertion that Vainstein merely provides non-limiting lists of viral vectors and nucleases known in the art and then describes the use of a specific TRV vector for the delivery of only one class of nucleases, ZFNs, this is not persuasive. First, the teachings of Vainstein are not limited to the use of a specific TRV vector for the delivery of only one class of nucleases, ZFNs, because Vainstein also clearly and explicitly envisions the use of a genus of viral expression vectors to express a genus nucleases to generate genotypic variation in a genome of a plant. In this regard the Examiner also points out that Vainstein makes specific reference to a limited number of viral expression vectors (CaMV, TMV BV, TRV) that were already know to be useful for the transformation of plant hosts as representative of this genus of viral expression vectors, as well as a limited number of specific nucleases (restriction enzymes including FokI, SceI, I-CeuI, artificial meganucleases, modified meganucleases, homing nucleases; topoisomerases including DNA gyrase, eukaryotic topoisomerase II, bacterial topoisomerase IV and topoisomerase VI; recombinases including Cre recombinase, Hin recombinase, Rad51/RecA; DNAses including deoxyribonuclease I, deoxyribonuclease II and micrococcal nuclease; and integrases) that were already known to be functional in plant cells as representative of this genus of nuclease.
With respect to Appellant’s assertion that Vainstein provides no direction as to how to modify a TMV vector for delivery of a meganuclease into a plant cell such that the tobacco plant cell does not have heterologous DNA inserted into the modified genome as is recited in Appellant’s claim 1, this is not persuasive, since the modification of TMV vectors to deliver a heterologous protein into a plant cell was already well established in the art prior to the earliest date to which Vainstein claims priority (April 28, 2008). See, for example, Takamatsu et al. (Expression of bacterial chloramphenicol acetyltransferase gene in tobacco plants mediated by TMV-RNA. EMBO J. 1987 Feb;6(2):307-11, number 153 in Applicant’s IDS received 10/09/2019).
With respect to Appellant’s observation that it was known that meganucleases, which are relatively large inserts, would be challenging to pair with a TMV vector, because meganucleases are generally on the order of 40-50 kDa, i.e., at the upper range of this size limitation, this is not persuasive, because meganucleases do not necessarily exceed 50 kDa. See, for example, Graham et al. (U.S. Patent No. 7,135,187, issued Nov. 14, 2006, of record 05/10/2021), who teach that I-SceI, a common meganuclease known to be functional in plants, is 31 kDa in size (column 5 line 5). Further, the rejected claim imposes no size limitations on the meganuclease.
With respect to Appellant’s observation that it was known that inserts, such as meganucleases can impact the cell-to-cell and systemic movement of the vector and/or cause formation of secondary structures that result in non-homologous recombination during replication, this is not persuasive, because the rejected claim does not require cell-to-cell systemic movement or replication.
Accordingly, the rejection of claim 1 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vainstein et al. U.S. Patent Application Publication No. 20140331360, published Nov. 6, 2014, is maintained.

B1. The Examiner maintains that the cited references do disclose and suggest the combination of a TMV vector and a meganuclease as recited in claim 1.
With respect to Appellant’s assertion that Honig does not disclose or suggest use of TMV with a meganuclease or a tobacco plant cell that does not have heterologous DNA inserted into the modified genome as recited in claim 1 because Honig discloses use of a TRV vector with a meganuclease, this is not persuasive. First, Honig was not relied on for any specific teaching regarding the use of a TMV viral vector, and the rejection in fact acknowledges that Honig does not specifically teach the use of a TMV viral vector. Second, while Honig does teach the use of a TRV vector to express a meganuclease in a plant cell, the teachings of Honig are not limited to this teaching, because Honig also generally teach that the delivery of nucleases by plant RNA viruses is attractive because plant RNA viruses typically do not integrate into the plant genome and therefore can produce mutated plants that are not classified as transgenic (abstract).
With respect to Appellant’s assertion that Honig does not disclose or suggest use of TMV with a meganuclease or a tobacco plant cell that does not have heterologous DNA inserted into the modified genome as recited in claim 1 because there is no teaching or suggestion in Honig to use a TMV vector to encode a meganuclease, this is not persuasive. While Honig does not specifically teach the use a TMV vector to encode a meganuclease, Honig does generally teach that the delivery of nucleases by plant RNA viruses is attractive because plant RNA viruses typically do not integrate into the plant genome and therefore can produce mutated plants that are not classified as transgenic (abstract). The Examiner maintains that this general teaching is sufficient to suggest the use of any viral vector that was known in the art to be derived from a  plant RNA virus for the delivery of a nuclease to a plant.
With respect to Appellant’s assertion that Honig does not disclose or suggest use of TMV with a meganuclease or a tobacco plant cell that does not have heterologous DNA inserted into the modified genome as recited in claim 1 because the Agrobacterium-mediated infection (i.e., “Agro- launch”) approach also described in Honig would result in the incorporation of Agrobacterium T-DNA and other genes into the plant’s nuclear DNA, this is not persuasive. First, the rejection does not rely on or propose the use of Agrobacterium-mediated infection to deliver a virus encoding a meganuclease to a plant cell. Second, POSITA would recognize that viral vectors can also be used to deliver their products to plant cells without the assistance of Agrobacterium, because the delivery of products to plant cells by viral vectors without the assistance of Agrobacterium was already known and practiced in the art (see, e.g. Matoba, page 204 lines 4-7). Third, Honig also generally teaches that the delivery of nucleases by plant RNA viruses is attractive because plant RNA viruses typically do not integrate into the plant genome and therefore can produce mutated plants that are not classified as transgenic (abstract). Such mutated plants that are not classified as transgenic would not comprise incorporated Agrobacterium T-DNA and other genes into the plant’s nuclear DNA.
With respect to Appellant’s assertion that because the focus of Vainstein 2011 is the use of ZFNs as molecular scissors in combination with TRV, Vainstein 2011 would point a POSITA in a completely different direction than the claimed combination of a meganuclease in combination with TMV, and that Vainstein 2011 fails to cure the deficiencies of Honig because Vainstein 2011 provides a description of the use of zinc finger nucleases (ZFNs) using various vector systems and does not describe the use of TMV vectors, this is not persuasive. First, the teachings of Vainstein 2011 are not limited to the use of ZFNs as molecular scissors, because Vainstein 2011 also teach the use of meganucleases and TAL effector nucleases as molecular scissors that are useful for genome engineering in plant cells (Box 1 at page 364). Second, the teachings of Vainstein 2011 are not limited to the use of TRV to deliver molecular scissors into plant cells, because, in the paragraph spanning columns 1 and 2 on page 365, Vainstein 2011 also teach the use of virus-aided gene expression systems that utilize virus-based vectors that have previously proven useful for the transient expression of various genes in plant cells for the delivery and transient expression of molecular scissors in plant cells, including virus-based vectors derived from DNA and RNA viruses, and including, implicitly, TMV, because Vainstein (2011) cite Matoba et al. (Recombinant protein expression in Nicotiana. Methods Mol. Bio.  2011;701:199-219), who teach the use of TMV to deliver and transiently express recombinant proteins in tobacco plant cells, at pages 203-206. 
With respect to Appellant’s assertion that Vainstein 2011 teaches the advantages of using TRV and not TMV for genome modification (Vainstein 2011, p. 365-66, discussing advantages of TRV including movement and packaging capability), this is not persuasive. First, while the teachings of Vainstein 2011 at pages 365-66 do discuss advantages of using TRV for genome modification, the teachings of Vainstein 2011 at pages 365-66 are not limited to discussing TRV. For example, Vainstein 2011 at page 365 last paragraph states that “There are several advantages to using viral vectors, in particular TRV-based ones, for genome modification. First, viral vectors can travel from cell to cell and systemically infect their host, and they can therefore function as efficient vehicles for delivery of the expressed proteins into a wide range of target cells and organs.”. Vainstein 2011 at page 366 first full paragraph states that “Second, many model and agronomically important plant species have been reported to be infected by a wide range of viruses (e.g. infection of tomato, corn and wheat by tomato yellow curl virus, maize dwarf mosaic virus and wheat streak mosaic virus, respectively). Such viruses can potentially be developed for VAGE of ZFNs and other proteins in their host plants”. Vainstein 2011 at page 366 last paragraph states that “Fourth, viral vectors often lead to very high expression levels of target proteins in infected plants”. Accordingly, the teachings of Vainstein 2011 at pages 365-66 are not limited to discussing TRV. 
Furthermore, the teachings of Vainstein 2011 are not limited to the use of TRV, because, in the paragraph spanning columns 1 and 2 on page 365, Vainstein 2011 also teach the use of virus-aided gene expression systems that utilize virus-based vectors that have previously proven useful for the transient expression of various genes in plant cells for the delivery and transient expression of molecular scissors in plant cells, including virus-based vectors derived from DNA and RNA viruses, and including, implicitly, TMV, because Vainstein (2011) cite Matoba et al. (Recombinant protein expression in Nicotiana. Methods Mol. Bio.  2011;701:199-219), who teach the use of TMV to deliver and transiently express recombinant proteins in tobacco plant cells, at pages 203-206.
With respect to Appellant’s assertion that Matoba does not describe, teach or suggest the use of TMV vectors with meganucleases, and that Matoba teaches away from the use of TMV in combination with a meganuclease because Matoba provides a general review of the use of plant vectors only for the expression of recombinant protein pharmaceuticals, this is not persuasive. First, Matoba was not cited for teaching the use of meganucleases. Honig and Vainstein 2011 were cited for teaching the use of meganucleases. Matoba was cited for teaching that that Tobacco Mosaic Virus (TMV) is among the many RNA plant virus vectors that have been engineered and used for the transient expression of foreign proteins in Nicotiana (tobacco) plants. Second, while Matoba does not provide specific guidance as to how to use a TMV vector to deliver a meganuclease into a plant cell, Matoba does provide general guidance as to how to use a TMV vector to deliver a meganuclease into a plant cell, because Matoba provides guidance as to how to use a TMV vector to deliver foreign proteins into a plant cell, and meganuclease proteins are foreign proteins in plants. Third, meganuclease proteins would also be considered to be recombinant protein pharmaceuticals if produced recombinantly and administered to a patient.
B2. The Examiner maintains that the Office does provide: (a) an apparent reason to combine the known elements in the fashion claimed and (b) a demonstration that there would be a reasonable chance of success in doing so.
With respect to Appellant’s assertion that a POSITA reading Honig and/or Vainstein 2011 would not be motivated to use TMV as both references explicitly teach the use of TRV, this is not persuasive, because the teachings of Honig and Vainstein are not limited to the use of TRV. Honig also generally teach that the delivery of nucleases by plant RNA viruses is attractive because plant RNA viruses typically do not integrate into the plant genome and therefore can produce mutated plants that are not classified as transgenic (abstract). Vainstein 2011 also teach, in the paragraph spanning columns 1 and 2 on page 365, the use of virus-aided gene expression systems that utilize virus-based vectors that have previously proven useful for the transient expression of various genes in plant cells for the delivery and transient expression of molecular scissors in plant cells, including virus-based vectors derived from DNA and RNA viruses, and including, implicitly, TMV, because Vainstein (2011) cite Matoba et al. (Recombinant protein expression in Nicotiana. Methods Mol. Bio.  2011;701:199-219), who teach the use of TMV to deliver and transiently express recombinant proteins in tobacco plant cells, at pages 203-206.
With respect to Appellant’s assertion that Matoba fails to cure the deficiencies of Honig and Vainstein (2011) because Matoba is merely a general review and is focused on the use of transient expression systems to produce recombinant protein biopharmaceuticals, this is not persuasive, because Matoba teach the use of TMV for the transient expression of recombinant proteins in Nicotiana (tobacco) plants, because meganuclease proteins are also recombinant proteins, and because meganuclease proteins would also be considered to be a recombinant biopharmaceutical protein if produced recombinantly and administered to a patient.
With respect to Appellant’s assertion that Matoba teaches away from the claimed invention because Matoba discusses that TMV vectors are not predictably able to accommodate larger inserts (e.g., 50 kDa) such as meganucleases, this is not persuasive. While Matoba at 201 do teach that “A limitation of the infectious TMV vector systems is that the expression of proteins larger than 50 kDa becomes difficult.”, Matoba is silent with respect to meganucleases. Additionally, meganucleases do not necessarily  exceed 50 kDa. See, for example, Graham et al. (U.S. Patent No. 7,135,187, issued Nov. 14, 2006, of record 05/10/2021), who teach that I-SceI, a common meganuclease known to be functional in plants, is 31 kDa in size (column 5 line 5). Further, nucleotide sequences encoding meganuclease proteins having a size compatible with the capacity of TMV were known in the art prior to Applicant’s earliest priority date. See, for example, Matoba page 204 first full paragraph, which suggests that high levels of expression with first generation TMV viral vectors are usually limited to small proteins whose coding sequences are less than 1.5 kb, and D’Halluin et al. (U.S. Patent Application Publication No. 2006/0282914, published Dec. 14, 2006, of record 05/10/2021), who disclose several nucleotide sequences (SEQ ID NOs: 2-4) that encode the meganuclease I-SceI and that are 0.732 kb in length (paragraphs [0123]-[0125], pages 29-38). Additionally, the rejected claim imposes no size limitations on the meganuclease.
In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the prior art teaches the use of disparate viral vectors, including TMV vectors, to express disparate nucleases, including meganucleases, in plant cells. Further, the use of TMV viral vectors to express recombinant proteins in plant cells, and the use of meganucleases to modify target sites in plant cells, were within the level of ordinary skill at the time the claimed invention was made.
With respect to Appellant’s assertion that The Office Action failed to provide support that even if the references were combined that there would be a reasonable expectation of success to arrive at the claimed method, this is not persuasive because the success of Honig in modifying a target site in the genome of a tobacco plant cell by introducing a nucleic acid encoding a functional editing component that is a meganuclease into the tobacco plant cell, and the success of others in using a tobacco mosaic virus (TMV) vector to transiently express foreign proteins in Nicotiana (tobacco) plants, as evidence by Matoba, would provide one skilled in the art with a reasonable expectation of success.
Accordingly, the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Honig et al. (Transient Expression of Virally Delivered Meganuclease In Planta Generates Inherited Genomic Deletions. Mol Plant. 2015 Aug;8(8):1292-4. Epub 2015 Apr 8) in view of Vainstein et al. (Permanent genome modifications in plant cells by transient viral vectors. Trends Biotechnol. 2011 Aug;29(8):363-9. Epub 2011 Apr 30) and Matoba et al. (Recombinant protein expression in Nicotiana. Methods Mol. Bio.  2011;701:199-219) is maintained.




Conclusion to Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
Conferees:

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662      
                                                                                                                                                                                                  
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663     
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.